Citation Nr: 0616921	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for focal 
segmental glomerulosclerosis with hypertension.

2.  Entitlement to service connection for gastroesophageal 
reflux disease, claimed as secondary to the service-connected 
kidney disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1990 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The issue of entitlement to secondary service connection is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part. 


FINDINGS OF FACT

1.  The veteran's focal segmental glomerulosclerosis with 
hypertension is manifested by blood urea nitrogen levels of 
between 26 milligrams per 100 milliliters (mg%) to 38 mg%, 
with one additional instance of 45 mg%.  His creatinine 
levels have been between 2.4 mg% and 3.9 mg%.

2.  The veteran does not require regular dialysis; nor have 
there been generalized poor physical health findings such as 
edema, lethargy, weakness, anorexia, related weight loss, or 
limitation of exertion due to the kidney disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for focal 
segmental glomerulosclerosis with hypertension are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.21, 4.115b, Diagnostic Code 7599-
7502 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in correspondence dated in May 2003, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that he was expected to provide.  While the 
veteran was not instructed to "submit any evidence in his 
possession that pertains to the claim," he was advised to 
notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in December 2003, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
identified and available treatment records have been secured.  
The veteran has been medically evaluated in conjunction with 
his claim.  Thus, VA has satisfied its duty to notify and 
assist.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 
According to the policy in the Schedule, Diagnostic Code 7599 
is used to identify genitourinary system disabilities that 
are not specifically listed in the schedule, but are rated by 
analogy to similar disabilities.  See 38 C.F.R. §§ 4.20, 
4.27.  The veteran's service-connected kidney disability has 
been analogously rated under 38 C.F.R. § 4.115b, DC 7502, 
which rates kidney disabilities based on renal dysfunction.  

The veteran's disability is rated at the 60 percent level.  
For the higher, 80 percent, rating, there must be persistent 
edema and albuminuria with a blood urea nitrogen (BUN) level 
from 40 to 80 milligrams per 100 milliliters (mg%); or, a 
creatinine level from 4 to 8 mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  38 C.F.R. § 4.115b (2005).  

The 100 percent rating is warranted when the dysfunction 
requires regular dialysis, or precludes more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, a blood urea nitrogen (BUN) level more than 
80 mg%; or, a creatinine level more than 8 mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  Id

The veteran brought his claim for an increase in July 2002; 
therefore, the evidence of record at that time and forward is 
the focus of the analysis.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The veteran was examined twice, in November 
2002 and June 2004.  Additionally, VA outpatient records, 
dated from June 2002 to June 2005, track his on-going 
treatment for kidney disease.  

The higher levels of compensation require particular lab 
findings (BUN and/or creatinine) or particular physical 
manifestations.  In this case, the veteran's BUN levels were 
recorded as follows:  26 mg% in May 2002; 38 mg% in June 
2004; 45 mg% in November 2004; and in 29 mg% in June 2005.  
Thus, on only one occasion (in November 2004) did the 
veteran's level meet the standard for the 80 percent level, 
and never has it been recorded at over 80 mg% requisite for 
the total rating.  One reading over four years cannot be read 
in isolation of the balance of the evidence.  It is not 
sufficient to warrant the higher rating.

The veteran's creatinine levels also have been monitored over 
the relevant years.  These have been the recorded results: 
2.4 mg% in May 2002; 2.5 mg% in February 2003; 2.8 mg% in 
June 2004; 3.0 mg% in November 2004; and 2.7 mg% in June 
2005.  These levels have not risen above the threshold 
required for the higher ratings.

Accordingly, the physical manifestations of the veteran's 
kidney disease must be examined to determine whether a higher 
rating is appropriate.  The veteran has hypertension, which 
has been related to his kidney disease and characterized as 
controlled.  See VA examinations in November 2002 and June 
2004; see also, outpatient progress notes dated in August 
2004 and May 2005.  

The veteran's weight also has fluctuated over the course of 
the appellate period.  On two occasions in June 2002, he 
weighed 152 and 156 pounds.  In August 2004, he weighed 169 
pounds; four months later in December, he had lost 6 pounds 
and was down to 163.  Five months after that, in May 2005, he 
had lost an additional 13 pounds to weigh 150.  However, 
concurrent treatment records indicate that the veteran has 
high cholesterol and is consistently counseled on proper 
nutrition and weight loss.  See outpatient progress notes as 
late as May 2005.  There has been no suggestion that he has 
experienced weight loss due to his kidney disability.

The veteran has not reported weakness or lethargy, either on 
exam or during regular treatment.  Nor has any limitation of 
exertion been documented in the record.  His examinations 
have revealed no edema.  While the veteran has, in fact, 
experienced a definite decrease in kidney function, the 
disease has not manifested itself to such a degree as to be 
characterized as a distinct, marked decrease since that time.  
In July 2002, his condition was described as a "moderate 
degree of renal impairment."  The examiner noted that if he 
continually deteriorated, he may need kidney replacement; 
however, he further noted that the veteran was "fairly 
stable in terms of function."  Despite a spike in BUN and 
creatinine levels in November 2004, his lab results have 
remained relatively consistent with the 2002 levels.  This, 
by no means, diminishes the severity of the veteran's kidney 
disability; however, the 60 percent evaluation currently 
assigned adequately compensates for it.  The preponderance of 
the evidence demonstrates that the criteria for the higher 
ratings have not been met.  Therefore, the benefit of the 
doubt provision does not apply.


ORDER

A rating in excess of 60 percent for focal segmental 
glomerulosclerosis with hypertension is denied. 

REMAND

The veteran seeks service connection for gastroesophageal 
reflux disease (GERD) on a secondary basis.  Specifically, he 
contends that the medications he must take to treat his 
service-connected kidney disability have caused his GERD.  
While the record documents a diagnosis of GERD, neither an 
examination nor a medical opinion has been sought to 
determine whether the veteran's focal segmental 
glomerulosclerosis has in any way been the proximate cause of 
it.  Such would be instructive with regard to the appropriate 
disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
gastrointestinal examination to determine 
the nature and etiology of his 
gastroesophageal reflux disease.  All 
testing deemed necessary should be 
conducted and results reported in detail.  
The claims file should be made available 
to the examiner for review.  Specific 
attention is invited to the veteran's 
medication list as of July 2005.  On the 
basis of the record, the examiner is asked 
to render an opinion as to whether it is 
at least as likely as not (probability of 
fifty percent or more) that the veteran's 
GERD is proximately due to, or the result 
of, his kidney disability (to include 
whether the medication he takes for it 
causes such a disorder).  Additionally, 
the examiner is asked whether the 
veteran's GERD has been aggravated by his 
service-connected kidney disability.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


